Citation Nr: 1503038	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-34 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran had active military service from January 1984 to February 1986, with four month and five days prior active service.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in that continued the previous denial of service connection for residuals of lumbar strain.  The Veteran was afforded a hearing before the undersigned in November 2014 and a transcript has been associated with the claims file.

The reopened issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim of service connection for lumbar strain was denied in a May 1986 rating decision; the Veteran did not file a notice of disagreement and no new and material evidence was received within one year of its issuance.

2.  Evidence submitted since the May 1986 rating decision relates to an unestablished element of the claim necessary to substantiate the claim of entitlement to service connection for a low back disability.  


CONCLUSION OF LAW

The evidence received subsequent to the May 1986 rating decision is new and material and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

In this case, a May 1986 rating decision denied the Veteran's claim of service connection for lumbar strain, finding that the Veteran's back pain during active duty must be considered acute and transitory without chronic residual disability, as no disability was found at VA examination.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within a year of its issuance to preclude its finality under 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The evidence received since the May 1986 decision, includes outpatient treatment records, an October 2011 statement of the Veteran's private physician in which he opined that the Veteran's diagnosed disc disease is a result of his military duty, and a December 2011 VA examination report, stating that the diagnosed spondylosis is less likely a result of his military service.  The Veteran also testified that he injured his back in service lifting a heavy cabinet out of a truck.

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the May 1986 RO decision is new in that it had not previously been submitted.  These records indicate a current diagnosis related to the Veteran's claim and conflicting opinion regarding whether such condition may be related to his military service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in May 1986, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a low back disability is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran has been awarded disability benefits from the Social Security Administration.  The Veteran's claims file, however, does not contain records related to this award.  The Board has a duty to seek these records.  38 C.F.R. § 3.159.

In addition, the claims file indicates that there are outstanding treatment records that have not been associated with the Veteran file.  In this regard, the Board notes that the Veteran testified that he had back surgery two months prior to the hearing.  He also indicated that he had received treatment for his back from several providers dating from the.  The claims file includes some, but not all of these records.  Pursuant to the VCAA, VA must obtain relevant VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

There are conflicting medical opinions regarding whether the Veteran's diagnosed degenerative disc disease and spondylosis of the lumbar spine is related to an incident in service where the Veteran injured his back lifting a heavy cabinet out of a truck in service.  The favorable opinion included no rationale, while the unfavorable opinion reflected no consideration of the Veteran's reports.  An opinion is needed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also   Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed back disability.  The Veteran should provide authorization to obtain non-VA treatment records.  This should specifically include records of his recent spine surgery and treatment records from the 1980s forward (including any emergency room visits in 1987 or 1989).  Updated VA treatment records should also be obtained.  

2.  Request, from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).

3.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

4.  Arrange for a VA examination to determine whether the Veteran has a low back disability that is related to disease or injury in active military service.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  whether the Veteran has a back disability that had its onset during active duty, within one year of active duty, or was otherwise caused or aggravated by a diseae or injury in military service, to include a 1985 injury while lifting a heavy file in the motor pool.  The examiner should comment on the Veteran's service and post-service medical treatment records.  The examiner is also asked to comment on (i) the Veteran's testimony that he has had pain in his lower back since the 1985 incident, and (ii) the October 2011 statement of his private physician indicating that his diagnosed disc disease is the result of military duty.  The examiner should also comment on the April 1986 radiological report indicating narrowing of intervertebral disc space at the lumbosacral junction.

The examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The reasons for any opinion should be provided.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide the needed opinion without speculation, and whether there is additional evidence that would permit the opinion to be provided.

5.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


